Order entered September 15, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-01010-CR

                               DAVID CARY, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-81636-2011

                                        ORDER
      The State’s unopposed motion to exceed the word count limit for its appellee brief is

GRANTED.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        PRESIDING JUSTICE